Fiil Tes Met rt Renita een

Debtor 1 Alexander Odongo Winder

First Name Middle Name Last Name

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © NORTHERN DISTRICT OF INDIANA

 

Casenumber 19-~20132-jra
(if known) OO Check if this is an

amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15

If you are an individual filing under chapter 7, you must fill out this form if:
EB creditors have claims secured by your property, or

| you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
.linformation below. eg ee cee eo
Identify the creditor and the property that is collateral ~~ ~-What do you intend to do with the property that Did you claim the property ©

secures a debt? : as exempt on Schedule C?. |

Creditor's Credit Acceptance Corp. Bi Surrender the property. HNo
name: C] Retain the property and redeem it.

_ CZ Retain the property and enter into a 1 Yes
Description of 2012 Ford Focus 89,000 miles Reaffirmation Agreement.
property C1 Retain the property and [explain]:

securing debt:

 

 

Creditor's National Asset Mortgage C1 Surrender the property. CI No
name: C1 Retain the property and redeem it.

a Retain the property and enter into a Ml Yes
Description of 2437 W. 21st Avenue Gary, IN Reativmation Agreement
property 46404 Lake County C1 Retain the property and [explain]:

securing debt:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

._., Will the lease be assumed?

 

Describe your unexpired personal property leases

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
Debtor? Alexander Odongo Winder

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Sign Below

Case number (if known)

19-20132-jra

 

No

Yes

No

Yes

No

Yes

No

Yes

No

Yes

Oo O8aadoao O8BaQa00 90

No

Oo

Yes

O No

C Yes

 

Under penalty of perjury, I declare that [ have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

« Ll Zonal. [Wome (rsh x

“Alexander Odongo Winder
Signature of Debtor 1

pate  P-S-/

 

Signature of Debtor 2

Date

 

 

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 2

Best Case Bankruptcy

 

 
